Name: Commission Regulation (EEC) No 1636/86 of 28 May 1986 laying down the detailed rules for applying quantitative restrictions on imports into Portugal of oil-cake from third countries
 Type: Regulation
 Subject Matter: international trade;  Europe;  trade
 Date Published: nan

 29 . 5 . 86 Official Journal of the European Communities No L 144/23 COMMISSION REGULATION (EEC) No 1636/86 of 28 May 1986 laying down the detailed rules for applying quantitative restrictions on imports into Portugal of oil-cake from third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 500/86 of 25 February 1986 fixing the initial quantitative restric ­ tions for imports into Portugal of oil-cake from third countries ('), and in particular Article 2 thereof, Whereas, to ensure that the quota fixed by Article 1 of Regulation (EEC) No 500/86 is correctly managed, Portugal should be authorized to apply a system of import documents accompanied by the lodging of a security to cover the completion of the operations in respect of which these documents were applied for ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats , The security shall be given in accordance with the provi ­ sions of Commission Regulation (EEC) No 2220/85 (2). The undertaking to relaese the products in question for consumption during the period of validity of the docu ­ ment shall constitute the primary requirement within the meaning of Article 20 of Regulation (EEC) No 2220/85. 3 . Each document shall be issued within the limit of the quantities stated in the application . 4. Where the total of the quantities stated in the appli ­ cations for documents exceeds the limit laid down in Article 3 , each application shall be met in part, in propor ­ tion to the quantities fixed in accordance with Article 3 . Article 3 1 . Without prejudice to paragraph 2, applications for documents submitted during a given year shall be met up to the limit of the annual quota that results from the application of Article 245 (2) of the Act of Accession . However, for the period 1 March to 31 December 1986, the quota shall be that fixed in Article 1 of Regulation (EEC) No 500/86, less one-sixth . 2 . The annual quota may, where necessary, be broken down by quarter and, so as to allow Article 1 (3) of Regu ­ lation (EEC) No 500/86 to be applied, by origin . Article 4 Portugal shall notify the Commission of the measures adopted for the application of this Regulation . It shall also communicate :  forthwith , the body referred to in Article 2 ( 1 ),  no later than 30 May 1986 in respect of March and April 1986, and thereafter each month in respect of the preceding month, the quantities covered by the import authorizations delivered, broken down, where appropriate, by country of origin,  each quarter, in respect of the preceding quarter, the quantities that have actually been imported, broken down, where appropriate, by country of origin . Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 Portugal may make the release for consumption on its territory of oil-cake falling within subheading 23.04 of the Common Customs Tariff and imported from third coun ­ tries subject to the submission of an import document. Article 2 1 . The import document shall be issued by a body designated by the Portuguese authorities to any applicant on request, irrespective of his place of establishment in the Community. 2 . Each application shall be acccompanied by the lodging of a security to cover the undertaking to release the products in question for consumption during the period of validity of the document, which security shall be forfeited in part or entirely if the operation is not completed within this period or is only partially completed . (') OJ No L 54, 1 . 3 . 1986, p. 45 . (2) OJ No L 205, 3 . 8 . 1985, p. 5 . No L 144/24 Official Journal of the European Communities 29 . 5. 86 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1986 . For the Commission Frans ANDRIESSEN Vice-President